Citation Nr: 0533413	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1972.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
issued by the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, denied an 
evaluation in excess of 30 percent for the appellant's post-
traumatic stress disorder (PTSD) disability.  

The appellant is also appealing the August 2000 rating 
decision issued by the Cleveland RO that, in part, denied his 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  In the VA Form 9 the appellant submitted in May 
2002, the appellant requested a Travel Board hearing; that 
hearing was scheduled for September 15, 2004.  However, on 
September 9, 2004, the appellant's representative notified 
the RO that the appellant would be unable to attend the 
scheduled Travel Board hearing because he had moved to 
Florida.  The representative also noted that the appellant 
had asked that the case be transferred to the St. Petersburg 
RO and that he be rescheduled for the Travel Board hearing at 
that location.  That transfer was accomplished and the 
appellant was scheduled for a Travel Board hearing on 
February 15, 2005; he failed to report for that hearing.  The 
St. Petersburg RO has now certified the case to the Board.  
Therefore, as there is no current outstanding hearing 
request, the case is ready for appellate review.

In September 2005, the appellant submitted additional 
evidence concerning his claims; this evidence consisted of 
written statements from him and his spouse.  He has provided 
a waiver of review of that evidence by the Agency of Original 
Jurisdiction (AOJ) and therefore return to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.





FINDINGS OF FACT

1.  The appellant's PTSD disability has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking.

2.  The appellant's service-connected disabilities currently 
consist of a psychiatric disability evaluated as 30 percent 
disabling, a hepatitis disability evaluated as zero percent 
disabling and a scar disability evaluated as zero percent 
disabling; the current combined rating for the appellant's 
three service-connected disabilities is 30 percent.

3.  The appellant's service-connected disabilities do not 
combine to prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the appellant's PTSD disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The appellant is not unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 
4.19 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  The RO sent the 
appellant letters in July 2003, and June 2005, in which he 
was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, the RO 
informed the appellant about what the evidence had to show to 
establish entitlement to higher ratings for his PTSD in the 
August 2000 Statement of the Case (SOC) , as well as various 
Supplemental Statement of the Case (SSOC).  The RO also 
informed the appellant about what the evidence had to show to 
establish entitlement to TDIU in the SOC issued in November 
2000, as well as the subsequent SSOCs.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 


The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the rating decisions on 
appeal.  Although the required notice was not provided until 
after the RO adjudicated the appellant's rating claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the January 2002 SSOC.  In 
addition, in the SSOC issued April 2004, the appellant was 
provided with the text of 38 U.S.C.A. §§ 5102, 5103 and 
5103A.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
In August 2005, the appellant was informed by an RO letter 
that he could submit more evidence to the Board; additional 
evidence was thereafter submitted.  Therefore, there is no 
duty to assist that was unmet.

The record indicates that all relevant facts with respect to 
the claims addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that the global assessment of functioning scale 
(GAF) is a scale that reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition, (1994) (DSM-IV), p.32; see Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of between 31 to 40 suggest 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.

Review of the medical evidence of record reveals that the 
appellant was evaluated by a psychiatric attending physician 
in a VA facility in November 1998.  The appellant's main 
complaints were flashbacks of Vietnam, nightmares of Vietnam, 
an inability to cope with people and a tendency to "fly off 
the handle."  The doctor noted that the appellant's speech 
was relevant and coherent, and that he had no formal thought 
disorder, or hallucinations, or suicidal or homicidal 
ideation or delusions.  The appellant's affect was normal and 
his primary mental functions were adequate.  The doctor 
rendered a diagnosis of PTSD and assigned a GAF score of 60.  

The appellant was seen six weeks later and the attending 
psychiatrist noted that it was doubtful how much of the 
appellant's symptomatology was indeed due to PTSD that was 
related to Vietnam versus how much was due to his prison 
experiences.  The appellant was well dressed with normal 
psychomotor activity.  He had normal speech with no delusions 
and no suicidal or homicidal ideation.  His primary mental 
functions were within normal limits.  The psychiatrist 
assigned a GAF score of 65.  In March 1999, the attending 
psychiatrist noted that the appellant was doing quite well.  
The appellant complained of nightmares.  His mood was 
euthymic and he exhibited normal psychomotor activity.  He 
had no suicidal or homicidal ideation.  The psychiatrist 
assigned a GAF score of 70.

The appellant underwent a VA psychiatric examination in April 
1999; his chief complaint was of very frequent nightmares 
that he said occurred every night.  He said that he sometimes 
experienced flashbacks.  His symptoms included nervousness, 
avoidance of crowds, nightmares and poor sleep, social 
isolation and anxiety.  On examination, the appellant was 
noted to be neat and well-groomed.  He was alert and fully 
oriented.  He appeared to have some impairment of long-term 
memory.  His affect was constricted and he denied being 
depressed.  The appellant reported feelings of guilt and he 
denied any worrying, racing thoughts or other cognitive 
symptoms.  He appeared nervous, restless and anxious.  There 
was no indication of looseness of association, tangentiality 
or circumstantiality.  There was no indication of 
hallucinations, paranoid ideation or delusions.  Judgement 
was intact.  The appellant denied suicidal and homicidal 
ideation.  The examiner stated that the appellant experienced 
frequent nightmares, frequent intrusive recollection, visual 
flashes, avoidance, reduced concentration and probable 
hypervigilance.  The examiner assigned a GAF score of 60.

The VA outpatient treatment reports indicate that the 
appellant was seen by an attending psychiatrist in July 1999.  
The doctor stated that the appellant was doing quite well, 
although he still complained of nightmares.  He had no 
suicidal or homicidal ideation.  The psychiatrist assigned a 
GAF score of 65 and noted that the appellant had not been 
able to get a job due to his prison record.  

The appellant underwent another VA psychiatric examination in 
February 2000; the examiner reviewed the appellant's medical 
record.  The appellant complained of steady nightmares every 
night and said that he only slept four hours per night.  He 
would be awakened by the nightmare and then be unable to fall 
back to sleep.  He said that he was frustrated much of the 
time and that he experienced intrusive thoughts.  He said 
that he was just divorced.  On examination, the appellant's 
mood was mildly dysphoric.  He said that he lost his temper 
less frequently and that he had no desire to hurt other 
people, although he occasionally "smashed things."  The 
appellant complained of memory problems.  On examination, the 
appellant's thoughts were linear and goal-oriented.  No 
psychotic features were evident.  There was no report of 
psychotic symptoms.  The examiner noted that there appeared 
to be little change in the appellant's status other than 
divorce.  The examiner assigned a current GAF score of 62, 
and a highest past year GAF score of 70.

In May 2000, the appellant was admitted to a VA PTSD 
rehabilitative residential program; he was discharged in July 
2000.  The discharge summary includes a GAF score of 60.  His 
chief complaints were nightmares and sleep disturbances.  
During this treatment, the appellant underwent 
neuropsychological testing.  The results indicated that the 
appellant was able to be well oriented toward a given task 
and that he maintained attention for extended periods of 
time.  He was not distracted by irrelevant or extraneous 
stimuli.  The neuropsychologist stated that the test results 
did not indicate a decline in functional levels of general 
academic abilities.  The neuropsychologist concluded that the 
appellant was capable of sustained gainful employment.  
However, after several weeks of treatment, a VA vocational 
rehabilitation specialist concluded that the appellant was 
not able to be employed in a competitive position, only in a 
sheltered position.  

After the appellant was discharged after successfully 
completing the PTSD program, he continued to receive VA 
outpatient treatment.  In September 2000, the appellant 
reported ongoing problems with insomnia and recurrent 
nightmares.  The treating psychiatrist assigned a GAF score 
of 55.  In October 2000, a VA vocational rehabilitation 
specialist noted that the appellant was working part-time and 
further stated that the appellant was underemployed.  In 
November 2000, the appellant said that he was having 
considerable difficulty concentrating and that anger was 
becoming a problem.  In December 2000, his recent marriage 
was mentioned.  

The appellant underwent a VA psychiatric examination in 
January 2001; the examiner reviewed his claims file.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  The appellant said that he was feeling 
hopeless and helpless.  He reported crying spells and 
occasional suicidal thoughts.  He gave a history of decreases 
in memory and concentration.  The appellant said that he was 
working and that he had a good relationship with his co-
workers.  On examination, the appellant's mood was normal and 
his affect was appropriate.  On mental status testing, 
appellant scored 30/30.  His thought process was intact.  The 
examiner rendered Axis I diagnoses of PTSD and major 
depressive disorder secondary to his stressful life events.  
The examiner assigned a current GAF score of 60 and noted a 
full-function GAF score of 70.  The examiner stated that the 
appellant's current disability was due to his depression 
rather than PTSD symptoms.  The examiner also stated that the 
major depressive disorder was related to financial problems, 
legal problems and chronic diseases.

In March 2001, during VA outpatient treatment, the appellant 
was assigned a GAF score of 55.  A psychiatric progress note 
dated in September 2001 indicates that the appellant had 
asked his wife and stepson to leave.  His GAF score was 60 
and he was described as working full-time.  In A January 2002 
mental health clinic note indicates that the appellant had 
been assigned a GAF score of 60.  In May 2002, it was 58 and 
in September 2002, it was 55.  A year later, the appellant 
reported that he had stopped taking his medication three 
months before and that he had resigned from work one month 
before.  The appellant was assigned a GAF score of 55.  in 
August 2003, and in September 2003.  In April 2004, the 
appellant reported that he had felt suicidal and that he had 
made a suicide gesture.  He said that he had stopped taking 
his medications two months before and that he was using 
cocaine.

Under the current General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DSM-IV.  As previously indicated, the DSM-
IV describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  Between November 1998 and September 2003, 
the appellant's GAF scores ranged from 55-70.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's PTSD.  The evidence of record 
establishes that the appellant had expressed no homicidal 
ideation and only rare suicidal ideation during the period in 
question.  There was no evidence of record that he ever had 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).  
There was only one instance of suspected circumstantial 
speech.  The appellant's primary mental functions were within 
normal limits.  

While the evidence indicated that the appellant demonstrated 
such symptoms as anxiety, depression, some impairment of 
insight, as well as disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record also showed that 
the appellant had maintained family and social relationships 
during the period in question and that he was able to 
appropriately and actively participate in outpatient mental 
heath and medical treatment over the period in question, as 
well as to appear alone for VA examinations.  The VA 
psychiatric records reveal no impairment of the thought 
process or communications; indeed, the claims file contains 
articulate argument generated by the appellant.  The 
appellant has not exhibited any inappropriate behavior, and 
was able to generally maintain his personal hygiene and other 
activities of daily living.  He has never been noted to be 
other than alert and oriented.  

The record clearly demonstrates that the appellant has a 
depressed mood, anxiety, social isolation, sleep impairment 
and some problems with concentration, but he was generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  Examiners did not describe his 
difficulties due to anxiety as more severely disabling than 
"moderate."  

The evidence of record also demonstrated that the appellant 
complained of tension, irritability, anxiety and marital 
problems and that he demonstrated reduced reliability and 
productivity due to these symptoms, as well as some 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  The symptoms experienced by the veteran 
during this period, as described above, are more akin to the 
kind of symptoms contemplated by the criteria for the 30 
percent rating.  

The appellant has indicated that he should receive a higher 
evaluation for his PTSD due to his symptomatology.  However, 
the clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The various VA 
psychiatric examination reports indicates GAF score of not 
less than 55, which shows moderate symptoms and difficulty in 
social and occupational functioning due to the PTSD.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to his PTSD since 
they consider the overall industrial impairment due to that 
service-connected condition.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's PTSD 
disability has presented such an unusual or exceptional 
disability picture at any time as to require an 
extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has only undergone one voluntary 
hospitalization- in May 2000 -for his PTSD, and he has 
generally not sought other than sporadic treatment for the 
condition.  Most recently, he stopped taking his psychotropic 
medication and has begun to engage in substance abuse.  The 
appellant has not offered any objective evidence of any 
symptoms due to the PTSD that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 30 percent for disability due to PTSD is not warranted.  
Because the preponderance of the evidence is against an 
allowance of an evaluation in excess of 30 percent for the 
appellant's psychiatric disability under the schedular 
criteria, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

B.  TDIU claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for three disabilities, PTSD, hepatitis and a scar 
disability that are assigned 30 percent, zero percent and 
zero percent, respectively.  The combined evaluation is 30 
percent.  Thus, the afore-mentioned requirement for one 
rating of 40 percent or higher and the combined rating of 70 
percent or higher has not been met.

The medical evidence of record indicates that the appellant 
has hypertension, chronic low back pain, headaches, dyspepsia 
and lumbago as of April 2004.  Prison medical records reflect 
a diagnosis of Raynaud's syndrome.  These conditions are in 
addition to his three service-connected disabilities during 
the period in question.  Review of the medical evidence of 
record does not reflect any change in the status of the 
appellant's liver function or in the condition of his 
appendectomy scar.  There is no evidence of treatment for 
either condition over the period in question.  Therefore, a 
compensable evaluation for either of these two disabilities 
is not warranted on either a schedular or an extraschedular 
basis.

A rating in excess of 30 percent for the psychiatric 
disability has also been denied on an extraschedular basis, 
as discussed above.  As previously noted, in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. 
§ 3.321(b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  The psychiatric, hepatic and 
skin Diagnostic Codes provide for higher ratings, but the 
required manifestations have not been shown.  The Board 
further finds no evidence that the appellant's PTSD disorder 
or liver disorder or skin disorder ever presented such an 
unusual or exceptional disability picture so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The appellant did not require any 
hospitalization for any one of these conditions between 1998 
and the present apart from the May 2000 voluntary 
hospitalization for PTSD; nor have there been any other 
exceptional/unusual characteristics of disability that would 
merit extraschedular consideration.  There is no evidence 
that service-connected disabilities have interfered markedly 
with employment so as to preclude application of the regular 
schedular ratings, or make the appellant unable to secure or 
follow a substantially gainful occupation.  

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or lack of work 
skills or prison history or advancing age made him incapable 
of performing the acts required by employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The appellant has not 
presented, nor has the Board found, circumstances between 
that have placed this appellant in a different position than 
other veterans rated 30 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 
4.15; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
appellant's disabilities have not been, in the Board's 
determination, so severely disabling as to have rendered him 
or the average person similarly situated unable to secure or 
follow substantially gainful employment, nor does the 
evidence of record reflect that these conditions would render 
him individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the higher rating 
issues, the Board finds the evidence in its entirety does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of regular schedular 
standards.  Considering only the service-connected 
disabilities, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the PTSD disability, the 
liver disorder and the appendectomy scar disability, and that 
the grant of an extraschedular evaluation at any time for 
those disabilities - under either 38 C.F.R. § 3.321(b) or 
§ 4.16(b) -- is not warranted.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected disabilities.  Accordingly, the benefit 
sought on appeal is denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 30 percent for the PTSD disability 
is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


